RESOLUCIÓN
La reglamentación de personal de la Rama Judicial ex-cluye al Juez Presidente, a las Juezas y a los Jueces Aso-ciados del Tribunal Supremo de las disposiciones relativas a la acumulación de licencia de vacaciones y de enferme-dad, y al pago global final al momento de su separación del servicio, irrespectivamente del tiempo servido en dichos cargos.
Desde el verano de 1993, el Tribunal abandonó la prác-tica de limitar su actividad judicial a atender solamente el despacho de los recursos presentados a los fines de expedir o denegar el auto solicitado. Desde entonces el Tribunal ha estado resolviendo ininterrumpidamente, mediante sen-tencia final, aquellos recursos ya expedidos, así como aque-llos otros asuntos sometidos a su consideración definitiva. Por lo tanto, los Jueces de dicho Tribunal prestan servicios continuos durante todo el año o se mantienen disponibles para ello aún durante las ausencias de sus respectivos despachos.
En vista de lo anterior, se hace necesario reglamentar la forma en que se hará el cómputo del pago global final cuando los Jueces y las Juezas del Tribunal Supremo se desvinculen del servicio en la Rama Judicial.
Se enmienda, mediante la presente Resolución, la Regla 29 de Administración del Sistema de Personal de la Rama Judicial del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. Ap. XII, a fin de añadir un párrafo a dicha regla que disponga:

Regla 29. Pago de licencia de vacaciones y enfermedad

En caso de separación del servicio por cualquier causa el *219funcionario o empleado tendrá derecho a recibir paga por la licencia de vacaciones y licencia por enfermedad acumuladas hasta el máximo permisible establecido por Reglamento.
Esta suma global por concepto de ambas licencias se pagará a razón del sueldo regular del empleado independientemente de los días que hubiere disfrutado estas licencias durante el año.
Al fallecimiento de un funcionario o empleado, se le pagará a los beneficiarios la suma que hubiere correspondido a éste por razón de la licencia de vacaciones y licencia por enferme-dad no utilizadas.

El Juez Presidente del Tribunal Supremo y las Juezas y los Jueces Asociados del Tribunal Supremo que se desvinculen total y absolutamente del servicio por cualquier causa, recibirán una compensación final. Dicha compensación final será equi-valente a treinta (30) días laborables por cada año de servicio en el cargo de Juez Presidente, de Jueza o Juez Asociado del Tribunal Supremo. En ningún ca&o dicha compensación exce-derá el equivalente aun (1) año de sueldo del cargo.

Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo